PER curiam:
Providencia Morales demandó a su marido Fermín Casiano en acción de divorcio por la causal de trato cruel. El demandado se allanó a la demanda y el tribunal dé instancia la declaró con lugar. Mediante este recurso el demandado impugna la imposición ,que motu proprio le hizo el tribunal de pagarle $35.00 semanales a la demandante por concepto de alimentos. Señala que ni por vía de las alega-ciones, ni mediante moción en el pleito de divorcio, ni en acción separada la demandante solicitó del tribunal la conce-sión de alimentos.
Se cometió el error señalado. Como hemos dicho antes, la mujer divorciada no tiene un derecho per se a recibir alimentos. Tiene derecho a recibirlos cuando (1) emerge como cónyuge inocente del pleito de divorcio, (2) demuestra que no cuenta con medios suficientes para vivir y (3) establece que su ex-marido cuenta con ingresos o rentas o sueldos o bienes suficientes para ayudarla. Fenning v. Tribunal Superior, 96 D.P.R. 615, 621 (1968).
Hecha la petición de alimentos en la demanda, o por moción en el pleito de divorcio, o mediante acción separada y establecido lo antes dicho, el tribunal de instancia tiene discreción para considerarlos y establecer la cuantía. Esta no puede exceder de la cuarta parte de los ingresos, rentas o sueldos percibidos. Art. 109 del Código Civil; 31 L.P.R.A. see. 385. Pero para ello es indispensable oir al ex-marido que ha de pagar los alimentos, o por lo menos darle la oportunidad de ser oído sobre ese extremo. Claro está, el demandado puede consentir a los alimentos o éstos se pueden estipular por las partes. No es necesario sostener una batalla legal sobre eso. Pero, en ausencia de ese consentimiento o de estipulación al efecto, como dijimos, hay que oir al demandado o darle la oportunidad de ser oído. Meléndez v. Tribunal, 77 D.P.R. *329535, 543 (1954); Ramírez v. Tribunal, O-69-111, Sentencia de 20 agosto 1969. Por eso, es mejor que los incidentes de alimentos se discutan y se adjudiquen, siempre que sea posible, en el mismo pleito de divorcia.

Se dictará sentencia revocando aquella parte de la sen-tencia recurrida que condena al peticionario a pagar alimen-tos, sin perjuicio de que la demandante presente una moción dentro de este mismo caso solicitando los alimentos, hecho lo cual el tribunal de instancia deberá celebrar una vista para oir a las partes sobre la procedencia y cuantía de los alimen-tos, teniendo en cuenta la necesidad de la demandante y la capacidad económica y necesidades del demandado, para que resuelva sobre el particular lo que corresponda.